Exhibit 10.34

Execution Copy

EMPLOYMENT AGREEMENT

Charles W. Mooty

EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of November 19, 2013 (the
“Effective Date”) by and between Jostens, Inc. (“Jostens” or the “Company”), and
Charles W. Mooty (the “Executive”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, in each case on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on January 1,
2014 and ending on December 31, 2017 (the “Initial Term”), on the terms and
subject to the conditions set forth in this Agreement. Following the Initial
Term, the term of Executive’s employment hereunder shall automatically be
renewed on the terms and conditions hereunder for additional one-year periods
commencing on each anniversary of the last day of the Initial Term (the Initial
Term and any annual extensions of the term of this Agreement, subject to the
provisions of Section 7 hereof, together, the “Employment Term”), unless either
party gives written notice of non-renewal at least ninety (90) days prior to
such anniversary.

2. Position.

a. During the Employment Term, Executive shall serve as the President and Chief
Executive Officer of the Company and a member of the Board of Directors of the
Company (the “Board”). In such position, Executive shall have such duties and
authority as determined by the Board and commensurate with the position of
president and chief executive officer of a company of similar size, structure
and nature to that of the Company. During the Employment Term, the Executive
shall report to a lead director of the Board as determined from time to time.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere in any material
respect with the rendition of such services either directly or indirectly,
without the prior written consent of the Board; provided that nothing herein
shall preclude Executive, subject to the prior written approval of the Board,
from accepting appointment to serve on any board of directors or trustees of any
business corporation or any charitable organization, which at the Effective Date
shall be the board of directors of the business corporations set forth on
Schedule 1 to this Agreement; provided, further, in each case in the aggregate,
that such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 8 hereof.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $750,000. The base salary shall be payable in
substantially equal periodic payments in accordance with the Company’s practices
for other



--------------------------------------------------------------------------------

Execution Copy    2

 

executive employees, as such practices may be determined from time to time.
Executive shall be entitled to such increases in Executive’s base salary, if
any, as may be determined from time to time in the sole discretion of the Board,
which shall at least annually beginning in January 2015 review Executive’s
performance and rate of base salary to determine if any such increase shall be
made. Executive’s annual base salary, as in effect from time to time hereunder,
is hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award between 0% and up to 100% of Executive’s Base Salary in
respect of each fiscal year of the Company (an “Annual Bonus”), with a target
amount equal to 80% of Executive’s Base Salary (the “Target Bonus”) (with a
maximum opportunity equal to 100% of Executive’s Base Salary based upon
achievement of certain “stretch” targets to be established by the Board annually
in consultation with the Executive), payable upon the Company’s achievement of
certain performance targets for each fiscal year of the Company (each, a “Fiscal
Year”), including the achievement of a certain level of earnings before
interest, taxes, depreciation and amortization (EBITDA) as established by the
Board annually in consultation with the Executive and such other performance
targets to be based on other metrics established by the Board from year to year.
Notwithstanding the foregoing, provided Executive is in the employ of the
Company through the last day of Fiscal Year 2014, Executive shall receive an
Annual Bonus at least equal to $250,000 for Fiscal Year 2014. The Annual Bonus
shall be payable under the Company’s management incentive compensation program,
or any successor thereto (the “Incentive Plan”), on such terms and at such
time(s) as annual bonuses are otherwise payable thereunder, including any
requirement that Executive remains employed through the end of the respective
Fiscal Year to earn any amount under the Incentive Plan, except as provided
herein in Section 7(c)(ii)(B).

5. Employee Benefits.

a. Employee Benefits and Perquisites. During the Employment Term, Executive and
his eligible dependents shall be (i) entitled to participate in the Company’s
welfare benefit plans including the group life, disability and health, dental
and vision insurance benefit programs, generally applicable to and on such terms
and conditions made available from time to time to other executive employees of
Jostens, including the senior executive medical allowance and physical exam
program; and (ii) entitled to participate in the qualified 401(k) retirement
plan (the “401(k) Plan”), generally applicable to salaried employees of Jostens,
in each case, subject to and in accordance with the applicable terms and
conditions of the respective plan (including any applicable waiting periods) and
the terms and conditions as may be amended, modified or terminated from time to
time, as determined by the Board (collectively, the “Employee Benefits”).

b. Vacation. During the Employment Term, Executive shall be entitled to not less
than twenty (20) days of paid vacation per annum, which shall be subject to the
Company’s vacation policy applicable to the other senior executives of the
Company and in accordance with the Company’s policies as in effect from time to
time.

c. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies
applicable to senior executive officers of the Company.



--------------------------------------------------------------------------------

Execution Copy    3

 

6. Long Term Incentive Award. During the Employment Term, Executive shall have
the opportunity to participate in long-term incentive restricted stock/earned
appreciation rights arrangements (the “LTIP”). A summary of the terms of the
arrangements are outlined on Appendix A attached to this Agreement. The complete
terms and conditions of the arrangements will be set forth in one or more
separate agreements that Executive will be required to execute, and which will
include a confidentiality covenant covering Executive’s period of employment and
thereafter and non-competition and non-solicitation covenants covering your
period of employment and for a period thereafter, consistent with the terms set
forth in Appendix B to this Agreement (the “Restricted Covenants”), which is
incorporated by reference herein and a part hereof ( “Appendix B”).

7. Termination. Executive’s employment hereunder may be terminated based on the
terms and conditions of this Section and as described in subsections 7(a), 7(b),
7(c) and 7(f), as the case may be; provided that Executive will be required to
give the Company at least ninety (90) days advance written notice of any
resignation of Executive’s employment (other than due to Executive’s death or
Disability) and such resignation shall not be effective until the expiration of
such notice period. In the event that the Company terminates Executive’s
employment in accordance with the foregoing sentence the Company may, in its
sole discretion, prohibit Executive from entering the premises of the Company
for all or any portion of the period after giving him notice of such
termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the Company.

a. By the Company For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon the effective date of Executive’s resignation, provided that such
resignation shall not be effective until the expiration of the notice period
referenced above.

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to perform his material duties with respect to the Company
which continues beyond ten (10) days after a written demand for substantial
performance is delivered to Executive by the Company (the “Cure Period”);
(B) the willful or intentional engaging by Executive in conduct that causes
material and demonstrable injury, monetarily or otherwise, to the Company, the
Investors (“Investors” means Fusion Acquisition LLC, a Delaware limited
liability company, and DLJ Merchant Banking Partners III, L.P., DLJ Offshore
Partners III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners
III, C.V., DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P. MBP
III Plan Investors, L.P.) or their respective Affiliates; (C) the commission by
Executive of a crime constituting (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude; or
(D) a material breach by Executive of this Agreement or other agreements with
the Company, including, without limitation, engaging in any action in breach of
restrictive covenants, herein or therein, that continues beyond the Cure Period
(to the extent that, in the Board’s reasonable



--------------------------------------------------------------------------------

Execution Copy    4

 

judgment, such breach can be cured). The determination of Cause shall be made by
the Board and shall be communicated to Executive in writing setting forth the
basis of Cause. Executive and his legal counsel shall have the opportunity to
communicate Executive’s position to the Board promptly following Executive’s
receipt of the Company’s explanation and in any event not later than five
(5) days from receipt, prior to a final determination of Cause, and any
determination of Cause shall be made in writing to Executive. In addition, “Good
Reason” shall mean (i) a reduction in the Executive’s base salary or annual
incentive compensation opportunity (other than a general reduction in base
salary or annual incentive compensation opportunity that affects all members of
senior management in substantially the same proportions, provided that the
Executive’s base salary is not reduced by more than 10%); (ii) a substantial
reduction in the Executive’s duties and responsibilities; or (iii) the failure
by any Successor (as defined in Section 10(f) to assume the Company’s
obligations under this Agreement or (iv) a transfer of the Executive’s primary
workplace by more than fifty (50) miles from the Executive’s primary workplace
as of the Effective Date, and provided, further, that “Good Reason” shall cease
to exist for any such event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than for Good Reason or as a result of Executive’s death
or Disability, Executive shall be entitled to receive:

(A) a lump-sum payment of the Base Salary that is earned by Executive but unpaid
as of the Date of Termination (as such term is defined in Section 7(d) below),
paid within ten (10) business days after the Date of Termination;

(B) a lump-sum payment of any Annual Bonus that is earned by Executive in
respect of the Fiscal Year immediately prior to the Fiscal Year in which the
Date of Termination occurs, but unpaid as of the Date of Termination, paid
within ten (10) business days after the Date of Termination;

(C) a lump-sum payment equal to all vacation pay that is accrued in respect of
Executive’s unused vacation days as of the Date of Termination, paid within ten
(10) business days after the Date of Termination;

(D) reimbursement for any unreimbursed business expenses incurred by Executive
in accordance with Company policy referenced in Section 5(c) above prior to the
Date of Termination (with such reimbursements to be paid promptly after
Executive provides the Company with the necessary documentation of such expenses
to the extent required by such policy);

(E) such Employee Benefits, if any, as to which Executive may be entitled under
the applicable Company Plans upon termination of employment hereunder, to the
extent provided therein; and

(F) all other payments to which Executive may be entitled under the LTIP (the
payments and benefits described in clauses (A) through (F) hereof being referred
to, collectively, as the “Accrued Rights”).



--------------------------------------------------------------------------------

Execution Copy    5

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than for Good Reason (including under
Section 7(f) hereof) or as a result of Executive’s death or Disability, except
as set forth in this Section 7(a)(iii), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

b. Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by the Company if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any eighteen (18) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
(or to the Executive’s representative, if Executive is not capable of acting on
own his behalf) and the Company. If Executive (or to the Executive’s
representative, if Executive is not capable of acting on his own behalf) and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall within fifteen (15) days of the
appointment of the last of the two physicians, select a third who shall make
such determination in writing. If such two physicians do not within such fifteen
(15) day period select a third physician, the parties agree that either party
may request a court of competent jurisdiction to select such third physician on
an expedited basis, the application to which the non-moving party consents. The
determination of Disability hereunder shall be made in a writing that is
promptly provided to the Company and Executive (or his representative, if
Executive is not capable of acting on his own behalf) shall be final and
conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a lump-sum payment of the pro rata portion (based upon the number of days in
the applicable Fiscal Year during which Executive was employed with the Company
through the Date of Termination, relative to the number of days in the
applicable Fiscal Year) of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to the Incentive Plan had Executive remained
employed through the date that bonuses are paid to other executives under the
Incentive Plan in respect of the Fiscal Year in which the Date of Termination
occurs, paid when such bonuses are otherwise paid to active participants under
the Incentive Plan (the “Pro Rata Bonus”).



--------------------------------------------------------------------------------

Execution Copy    6

 

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

c. By the Company Without Cause; By Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated by the Company without
Cause or by Executive for Good Reason.

(ii) If Executive’s employment is terminated by the Company without Cause
(including by virtue of the Company’s failure to renew the Employment Term at
any time but excluding by reason of his death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights payable as provided under Section 7(a)(iii) and any Pro
Rata Bonus payable as provided under Section 7(b)(ii)(B);

(B) an amount equal to the sum of (x) Executive’s Base Salary at the rate in
effect immediately prior to the Date of Termination and (y) the Target Bonus
(the “Severance”) payable in equal monthly installments, provided, that the
Severance payment described in this clause (B) of the preceding sentence shall
be conditioned on (i) Executive’s compliance with the covenants contained in the
Restrictive Covenants Agreement (as defined in Section 8 below) and (ii) the
execution and delivery by the Executive of a release of claims (the form of
which shall be that customarily provided by the Company to terminating
employees) with respect to matters relating to his employment or his termination
of employment, and such release becoming irrevocable before the 60th day
following the date of his termination of employment; and the Severance payment
shall commence on the first payroll date of the Company on or next following the
first day on which the release becomes irrevocable and end on the first
anniversary of the Date of Termination provided, however, that any installment
of the Severance payment that would have been paid prior to the first date on
which the first installment payment is made shall be paid with the first
installment paid to Executive as provided in this clause (B); provided, further,
however, that consistent with Section 11, if such payment commencement date
could potentially occur in either of two calendar years (depending on when the
release becomes irrevocable within such 60-day period), the Severance payment
shall commence as of the first payroll date of the Company in the second
calendar year after the date the release becomes irrevocable; and

(C) an amount equal to the portion of the monthly insurance premium payments
that the Company subsidizes for Executive as in effect immediately prior to the
Date of Termination with respect to health insurance benefits in which Executive
(and his dependents) were enrolled at the Date of Termination, payable in equal
monthly installments at the same time as the payments under clause (B) above are
made, and continuing until the earlier to occur of (x) 12 months from the Date
of Termination and (y) the date on which Executive commences to be eligible for
health insurance coverage from any subsequent employer or other source, so long
as Executive elects to receive such health insurance coverage under COBRA.



--------------------------------------------------------------------------------

Execution Copy    7

 

The amounts payable under this Section 7(c)(ii) shall be without giving effect
to any reduction in compensation otherwise giving rise to “Good Reason” under
clause (i) thereof, in the case of a termination for Good Reason.

(iii) In the case of Executive’s termination of employment by the Company
without Cause (including by virtue of the Company’s failure to renew the
Employment Term at any time) or by Executive for Good Reason, except as set
forth in Section 7(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement or any other severance
plan or arrangement of the Company or any of its subsidiaries.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10(h)) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of resignation or termination by the
respective party; provided, however, that (i) with respect to a termination for
Cause by the Company, the Date of Termination shall not occur prior to the
expiration of any applicable Cure Period, (ii) with respect to a resignation by
Executive (other than in the case of Executive’s death or Disability), the Date
of Termination shall not occur prior to the exhaustion of any notice period on
the part of Executive required under Section 7 (or such shorter period as
otherwise may be mutually agreed by the Company and Executive in writing, in the
case of Executive’s resignation for Good Reason or under Section 7(f)), and
subject to there being no cure by the Company (or any Successor, if applicable)
prior to such date, in the case of a resignation for Good Reason and (iii) upon
a nonrenewal of the Employment Term by either party, the date the Employment
Term expires, and not the date of the notice itself, shall constitute the
applicable Date of Termination.

e. Resignation as Officer/Director. Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the Date of Termination and to
the extent applicable, as an officer of the Company or any subsidiary thereof,
and from the Board (and any committees thereof) and the board of directors (and
any committees thereof) of any of the Company’s subsidiaries.

f. Without Good Reason Resignation. In addition to the other rights of Executive
hereunder, and notwithstanding anything to the contrary set forth in this
Agreement, Executive may at any time for any reason provide the Company with a
Notice of Termination to terminate his employment with the Company without Good
Reason.



--------------------------------------------------------------------------------

Execution Copy    8

 

8. Confidential Information; Covenant Not to Compete; Non-Solicit. Executive
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Affiliates and accordingly agrees to execute and be bound by the
confidentiality and other Restricted Covenants set forth in Appendix B to this
Agreement, which is incorporated by reference herein and a part hereof.

9. Arbitration. Except as may be otherwise provided in Appendix B, any other
dispute arising out of or asserting breach of this Agreement, or any statutory
or common law claim by Executive relating to his employment under this Agreement
or the termination thereof (including any tort or discrimination claim), shall
be exclusively resolved by binding statutory arbitration before JAMS (Judicial
Arbitration and Mediation Specialists) in accordance with JAMS’ Employment
Arbitration Rules and Procedures. Such arbitration process shall take place in
Minneapolis, Minnesota. A court of competent jurisdiction may enter judgment
upon the arbitrator’s award. Each party shall pay the costs and expenses of
arbitration (including fees and disbursements of counsel) incurred by such party
in connection with any dispute arising out of or asserting breach of this
Agreement, provided that the arbitrator shall award the party prevailing on
substantially all of the material elements of the dispute its reasonable
attorney’s fees following the conclusion of the arbitration.

10. Miscellaneous.

a. Compliance with Prior Arrangements; Executive Representations. As an
inducement to the Company to employ Executive, Executive represents that
Executive’s employment by the Company and Executive’s performance of all of the
terms of this Section 10, and Executive duties as an employee of the Company,
will not breach any invention assignment, proprietary information,
confidentiality, employment, non-compete, non-solicitation, non-interference or
similar agreement with any former employer or other party. Executive hereby
represents to the Company that Executive is not party to any agreement with a
third party (including a former employer) with obligations binding on Executive
concerning non-solicitation, non-competition, non-interference, proprietary
information, confidentiality or inventions.

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of laws principles thereof, provided that for the avoidance of doubt the LTIP
agreements will be governed by and construed in accordance with the laws of the
State of Delaware.

c. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto; provided,
however, that the parties hereto acknowledge that the Board or another executive
officer of the Company shall have the right, in his or her sole discretion, to
reduce the scope of any covenant set forth in this Agreement or any portion
thereof, effective as to Executive immediately upon receipt by Executive of
written notice thereof from the Company.



--------------------------------------------------------------------------------

Execution Copy    9

 

d. No Waiver. No waiver of any of the provisions of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed or be
construed as a further, continuing or subsequent waiver of any such provision or
as a waiver of any other provision of this Agreement. No failure to exercise and
no delay in exercising any right, remedy or power hereunder will preclude any
other or further exercise of any other right, remedy or power provided herein or
by law or in equity.

e. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

f. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an Affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such Affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company (a “Successor”)
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company and any Successor which is required by this Section 10(f) to assume and
agree to perform this Agreement or which otherwise assumes and agrees to perform
this Agreement; provided, however, in the event that any Successor, as described
above, agrees to assume this Agreement in accordance with the preceding
sentence, as of the date such Successor so assumes this Agreement, the Company
shall cease to be liable for any of the obligations contained in this Agreement.

g. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment. Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment or otherwise and the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.



--------------------------------------------------------------------------------

Execution Copy    10

 

If to the Company:

Jostens, Inc.

3601 Minnesota Drive, Suite 400

Minneapolis, Minnesota

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrea K. Wahlquist, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

i. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its Affiliates.

j. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer. Without duplication of costs and expenses covered
by Section 12, the Company agrees to reimburse Executive for all of Executive’s
reasonable out of pocket expenses associated with such cooperation, including
travel expenses.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.



--------------------------------------------------------------------------------

Execution Copy    11

 

11. Compliance with IRC Section 409A.

Notwithstanding anything herein to the contrary, (a) if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (b) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. For purposes of Section 409A, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Section 409A, and references herein to Executive’s
“termination of employment” shall refer to Executive’s separation from service
with the Company within the meaning of Section 409A of the Code. To the extent
any reimbursements or in-kind benefits due under this Agreement constitute
“deferred compensation” under Section 409A, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A3(i)(1)(iv). Additionally, to the extent that Executive’s receipt
of any in-kind benefits from the Company or its affiliates must be delayed
pursuant to this Section 11 due to Executive’s status as a “specified employee,”
Executive may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Company (or its affiliates) for the fair market value of such benefits (as
determined by the Company in good faith) during such period. Any amounts paid by
Executive pursuant to the preceding sentence shall be reimbursed to Executive
(with interest thereon) as described above on the date that is six (6) months
following Executive’s separation from service. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 11; provided that neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to thereto.

12. Indemnification. The Company agrees to indemnify and defend the Executive to
the maximum extent and subject to the applicable terms, conditions, limitations
and exclusions, as permitted by applicable law and by the applicable Certificate
of Incorporation and by-laws (or the applicable equivalent governing documents)
and directors’ and officers’ insurance, with respect to any and all claims which
arise from or relate to Executive’s duties as an officer, member of a board of
directors of the Company or any subsidiary (or equivalent governing entity) and
employee of the Company, and duties performed in connection with the offices of
the Company and its subsidiaries held by Executive, or as a fiduciary of any
employee benefit plan or a similar capacity for which Executive performs
services at the Company’s request.

[Signatures on next page.]



--------------------------------------------------------------------------------

Execution Copy    12

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Jostens, Inc. By:  

/s/ Paul Carousso

Name:   Paul Carousso Its:  

SVP

 

EXECUTIVE:

/s/ Charles W. Mooty

Charles W. Mooty

[Signature Page to Mooty/Jostens Employment Agreement]